Title: From Thomas Jefferson to William Short, 1 March 1784
From: Jefferson, Thomas
To: Short, William


        
          Th: J. to Mr. Short
          Annapolis Mar. 1. 1784.
        
        I am sorry my letter found you so much indisposed, and still more so that it should have added to your sufferings. But you must learn to bear these things by always calculating on the possibility of a cross as well as pyle and having a plan of reserve to turn to by way of comfort. I can yet add nothing more on the subject. Nine states appeared on the floor to-day. But eight of them are represented by two members only, so that in every important question, as not only an unanimity of states, but an unanimity of members also will be requisite to carry propositions, we must expect to carry none, and that our time will be spent in proposing regulations, hearing one another a week on each, put them to the vote, and see them fall because one or two or more members are against them. We shall immediately try what we can do with the Western country (the deed for which was executed and accepted this day), the foreign arrangement, peace establishment &c. I see no reason yet to doubt the opinion I formerly gave you that there would be no Ministers kept abroad. You ask an explanation of the ænigma of the book, appendix, and index. For fear you should not understand the cypher, or catch it’s key I added that ænigmatical paragraph in hopes it might explain a subject to you who had some hint of it and not to any other who had not. To cure the fever it gave you however I will now observe that the book was a minister the appendix a secretary to the embassy and the index a secretary to the minister. There will certainly be no appendix and I question if there be a book. Of course there can then be no Index  to it. If there be no appendix would you be the Index to the book supposing there should be one. However I still think a consul or a resident on a low salary will be the highest grade. Not a word has ever dropt yet from Monro[e].
        I thank you for your attentions to P. Carr. I approve of Liberty hall because you do, without knowing what or where it is. Will you inform me on this head? Not that I would detain Peter, for I hope you have sent him there, but that I may write to him, to the master or manager whichever is most proper. Having to my habitual ill health, had lately added an attack of my periodical headach, I am obliged to avoid reading writing and almost thinking. You will excuse me therefore for closing here with an affectionate adieu!
        
          P.S. I wrote by post Dec. 11. to Mr. Mazzei. Knowing that my letters of that date got safe to Richmond I wonder at having received no answer. Will you be so good as to find out and inform me whether my letter came to his hands?
        
      